UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6396



EUGENE P. PATTERSON,

                                             Plaintiff - Appellant,

          versus


NICKERSON; DICK CHASSE; JOSEPH S. BROOKS;
R. M. WHITE; HARRELL WATTS; TOM BURKETT;
RICHARD L. KEISTER; SUSAN GOLDY,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-03-583-2)


Submitted:   July 29, 2004                 Decided:   August 4, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eugene P. Patterson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Eugene P. Patterson seeks to appeal the district court’s

order denying his motion for appointment of counsel.     This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).       The order Patterson seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order.   Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          DISMISSED




                               - 2 -